NONPRECEDENTIALȱDISPOSITION
                           Toȱbeȱcitedȱonlyȱinȱaccordanceȱwith
                                    FED.ȱR.ȱAPP.ȱP.ȱ32.1



            United States Court of Appeals
                                  ForȱtheȱSeventhȱCircuit
                                  Chicago,ȱIllinoisȱ60604

                                ArguedȱNovemberȱ17,ȱ2009
                                DecidedȱNovemberȱ24,ȱ2009

                                           Before

                          FRANKȱH.ȱEASTERBROOK,ȱChiefȱJudge

                          ILANAȱDIAMONDȱROVNER,ȱCircuitȱJudge

                          DIANEȱS.ȱSYKES,ȱCircuitȱJudge

No.ȱ09Ȭ1384

UNITEDȱSTATESȱOFȱAMERICA,                           AppealȱfromȱtheȱUnitedȱStatesȱDistrict
     PlaintiffȬAppellee,                            CourtȱforȱtheȱNorthernȱDistrictȱofȱIllinois,
                                                    EasternȱDivision.
       v.
                                                    No.ȱ07ȱCRȱ112Ȭ1
KEITHȱCOOK,
     DefendantȬAppellant.                           RubenȱCastillo,
                                                    Judge.

                                         OȱRȱDȱEȱR

             OnȱtheȱsecondȬtoȬlastȱdayȱofȱKeithȱCook’sȱtrialȱforȱembezzlementȱandȱfalsifying
unionȱrecords,ȱjustȱbeforeȱtheȱgovernmentȱrested,ȱCook’sȱlawyersȱinformedȱtheȱdistrictȱcourt
thatȱheȱwouldȱtestifyȱbutȱtheyȱneededȱtimeȱtoȱhelpȱhimȱprepare.ȱȱCounselȱaskedȱtheȱcourtȱto
adjournȱforȱtheȱday,ȱbutȱtheȱcourtȱdeniedȱthisȱrequest.ȱȱCookȱthenȱtestified,ȱandȱonȱtheȱnext
dayȱofȱtrialȱwasȱfoundȱguiltyȱofȱbothȱcharges.ȱȱOnȱappealȱheȱchallengesȱtheȱdenialȱofȱhis
requestȱforȱaȱcontinuance.ȱȱWeȱupholdȱtheȱdistrictȱcourt’sȱrulingȱandȱaffirmȱCook’s
convictions.ȱȱ
ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
             Throughȱhisȱworkȱasȱaȱrailroadȱconductor,ȱCookȱbecameȱsecretaryȬtreasurerȱofȱhis
localȱtransportationȱunion.ȱȱHeȱservedȱfromȱ2002ȱuntilȱ2004,ȱwhenȱanȱauditorȱdiscovered
No.ȱ09Ȭ1384                                                                            Pageȱ2


thatȱCookȱhadȱwrittenȱhimselfȱaȱnumberȱofȱunauthorizedȱchecksȱonȱunionȱaccountsȱtotaling
overȱ$45,000.ȱȱFollowingȱanȱinvestigationȱtheȱgovernmentȱchargedȱCookȱwithȱembezzling
theȱassetsȱofȱaȱlaborȱorganization,ȱ29ȱU.S.C.ȱ§ȱ501(c),ȱandȱmakingȱaȱfalseȱentryȱinȱunion
recordsȱrequiredȱtoȱbeȱkeptȱbyȱlaw,ȱid.ȱ§ȱ439(c).ȱȱOverȱtheȱnextȱ17ȱmonths,ȱCookȱtwice
succeededȱinȱgettingȱhisȱappointedȱcounselȱreplaced—theȱsecondȱtimeȱonȱtheȱeveȱof
trial—andȱtwiceȱtheȱpartiesȱreachedȱaȱpleaȱagreementȱonlyȱtoȱhaveȱCookȱchangeȱhisȱmindȱat
theȱchangeȬofȬpleaȱhearing.ȱ

        Onceȱtrialȱbeganȱtheȱdistrictȱcourt’sȱscheduleȱrequiredȱmultipleȱbreaksȱinȱthe
proceedings,ȱsoȱtheȱtrialȱranȱSeptemberȱ2Ȭ3,ȱ8Ȭ9,ȱ12,ȱandȱ15,ȱ2008.ȱȱOnȱFriday,ȱSeptemberȱ12,
followingȱaȱtwoȬdayȱrecess,ȱdefenseȱcounselȱtoldȱtheȱcourtȱthatȱCookȱhadȱdecidedȱon
Tuesdayȱthatȱheȱwouldȱtestify,ȱbutȱtheyȱhadȱnotȱsucceededȱinȱmeetingȱwithȱhimȱon
WednesdayȱorȱThursdayȱtoȱgoȱoverȱhisȱtestimony.ȱȱCounselȱexplainedȱthatȱCook,ȱwhoȱwas
onȱbond,ȱhadȱmissedȱmultipleȱappointmentsȱwithȱthemȱduringȱtheȱrecessȱbecauseȱheȱwas
calledȱinȱtoȱwork,ȱandȱtrafficȱthatȱmorningȱhadȱpreventedȱhimȱfromȱarrivingȱatȱtheirȱoffice
earlyȱenoughȱtoȱprepare.ȱȱInȱlightȱofȱthisȱlackȱofȱpreparation,ȱCook’sȱcounselȱmovedȱforȱa
continuanceȱuntilȱMonday,ȱSeptemberȱ15.ȱȱProsecutorsȱopposedȱtheȱmotion,ȱarguingȱthat
theyȱalwaysȱhadȱbelievedȱCookȱwouldȱtestifyȱandȱthatȱheȱhadȱbeenȱgivenȱadequateȱtimeȱto
prepareȱgivenȱtheȱdelaysȱinȱbringingȱtheȱcaseȱtoȱtrial.ȱȱTheȱcourtȱagreedȱthatȱthereȱhadȱbeen
“ampleȱopportunity”ȱtoȱprepare.ȱȱTheȱcourtȱexplainedȱthatȱtheȱcaseȱhadȱbeenȱ“problematic”
toȱgetȱtoȱtrialȱevenȱthoughȱitȱwasȱnotȱcomplicated,ȱandȱonceȱtheȱtrialȱgotȱunderwayȱCook
hadȱnotȱmadeȱitȱaȱpriorityȱorȱtakenȱadvantageȱofȱtheȱ“veryȱliberal”ȱschedule.ȱȱTheȱcourtȱalso
notedȱthatȱitȱhadȱanotherȱcaseȱscheduledȱforȱtrialȱimmediatelyȱafterȱCook’s,ȱandȱwithȱonly
oneȱjuryȱroomȱitȱcouldȱnotȱ“riskȱanyȱfurtherȱday”ȱinȱtheȱcase.ȱȱInȱlightȱofȱwhatȱtheȱcourt
characterizedȱasȱCook’sȱ“machinations”ȱinȱpreventingȱtheȱtrialȱfromȱstartingȱsoonerȱandȱhis
“audacityȱtoȱnotȱprepareȱandȱtoȱwantȱtoȱtestify,”ȱtheȱcourtȱdeniedȱtheȱmotion.ȱȱButȱtheȱcourt
didȱrecessȱforȱanȱearlyȱandȱlongerȱlunchȱtoȱallowȱCookȱsomeȱtimeȱtoȱprepare;ȱafterȱlunch
Cookȱtookȱtheȱstand.ȱȱTrialȱconcludedȱonȱMondayȱwithȱclosingȱarguments,ȱandȱtheȱjury
returnedȱguiltyȱverdictsȱonȱbothȱchargesȱlateȱthatȱsameȱday.ȱȱTheȱcourtȱlaterȱsentencedȱCook
toȱaȱtotalȱofȱoneȱyearȱandȱaȱdayȱinȱprison.ȱ

        Weȱreviewȱtheȱdenialȱofȱaȱcontinuanceȱforȱabuseȱofȱdiscretionȱandȱwillȱnotȱreverse
absentȱaȱshowingȱofȱactualȱprejudice.ȱȱUnitedȱStatesȱv.ȱMiller,ȱ327ȱF.3dȱ598,ȱ601ȱ(7thȱCir.
2003);ȱUnitedȱStatesȱv.ȱTolliver,ȱ937ȱF.2dȱ1183,ȱ1187Ȭ88ȱ(7thȱCir.ȱ1991).ȱȱAȱdistrictȱcourtȱmay
evaluateȱanyȱnumberȱofȱfactorsȱinȱdecidingȱwhetherȱaȱcontinuanceȱisȱjustified,ȱincludingȱthe
ageȱandȱcomplexityȱofȱtheȱcase,ȱtheȱamountȱofȱtimeȱalreadyȱmadeȱavailableȱforȱpreparation
andȱtheȱdefendant’sȱroleȱinȱshorteningȱtheȱeffectiveȱpreparationȱtime,ȱwhetherȱtheȱdefendant
hasȱtriedȱtoȱ“game”ȱtheȱsystem,ȱtheȱavailabilityȱofȱdiscovery,ȱtheȱlikelihoodȱthatȱa
continuanceȱwillȱsatisfyȱtheȱdefendant’sȱneeds,ȱwhetherȱtheȱgovernmentȱopposesȱthe
No.ȱ09Ȭ1384                                                                                  Pageȱ3


proposedȱcontinuance,ȱtheȱinconvenienceȱorȱhardshipȱtoȱtheȱcourtȱorȱothers,ȱandȱthe
likelihoodȱthatȱdenyingȱaȱcontinuanceȱwillȱprejudiceȱtheȱdefendant.ȱȱSeeȱUnitedȱStatesȱv.
Williams,ȱ576ȱF.3dȱ385,ȱ390ȱ(7thȱCir.ȱ2009);ȱMiller,ȱ327ȱF.3dȱatȱ601;ȱUnitedȱStatesȱv.ȱChiappetta,
289ȱF.3dȱ995,ȱ999ȱ(7thȱCir.ȱ2002).ȱȱTheȱimportanceȱofȱanyȱsingleȱfactorȱdependsȱonȱthe
individualȱcircumstancesȱofȱaȱcase,ȱandȱassigningȱtheȱrelativeȱweightȱofȱtheȱfactorsȱisȱbest
leftȱtoȱtheȱdiscretionȱofȱtheȱdistrictȱcourt.ȱȱWilliams,ȱ576ȱF.3dȱatȱ389;ȱMiller,ȱ327ȱF.3dȱatȱ601.ȱȱ

         Twoȱcasesȱwithȱoppositeȱoutcomesȱhelpȱtoȱillustrateȱtheȱapplicationȱofȱtheseȱfactors.ȱ
InȱUnitedȱStatesȱv.ȱFarr,ȱweȱheldȱthatȱtheȱtrialȱjudgeȱdidȱnotȱabuseȱhisȱdiscretionȱinȱdenying
theȱdefendant’sȱrequestȱforȱaȱcontinuanceȱmadeȱonȱtheȱmorningȱofȱtrial.ȱȱ297ȱF.3dȱ651ȱ(7th
Cir.ȱ2002).ȱȱWeȱreasonedȱthatȱtheȱdenialȱwasȱproperȱbecauseȱtheȱdefendantȱhadȱbeenȱgranted
twoȱcontinuancesȱalreadyȱandȱcounsel’sȱlackȱofȱpreparationȱforȱtrialȱclearlyȱresultedȱfrom
theȱdefendant’sȱconsistentȱrefusalȱtoȱcooperateȱwithȱhisȱattorneyȱandȱassistȱinȱthe
preparationȱofȱhisȱdefense.ȱȱId.ȱatȱ656.ȱȱWeȱconcludedȱthatȱweȱwouldȱnotȱfindȱerrorȱinȱthe
denialȱofȱaȱcontinuanceȱ“[w]hereȱaȱdefendant’sȱobstinateȱbehaviorȱplayedȱaȱsignificantȱpart
inȱunderminingȱtheȱabilityȱofȱcounselȱtoȱprepareȱforȱtrial.”ȱȱId.ȱȱConversely,ȱinȱUnitedȱStates
v.ȱHeron,ȱweȱheldȱthatȱtheȱdistrictȱcourtȱabusedȱitsȱdiscretionȱinȱdenyingȱaȱcontinuance
whereȱonȱtheȱdayȱbeforeȱtrialȱaȱkeyȱprosecutionȱwitnessȱhadȱchangedȱhisȱplannedȱtestimony
inȱaȱmannerȱthatȱportrayedȱtheȱdefendantȱasȱanȱactive,ȱratherȱthanȱreluctant,ȱparticipantȱin
theȱtransportationȱofȱdrugs.ȱȱ564ȱF.3dȱ879,ȱ881Ȭ83ȱ(7thȱCir.ȱ2009).ȱȱWeȱnotedȱthatȱthe
defendantȱhadȱessentiallyȱnoȱtimeȱtoȱprepareȱforȱtheȱchangedȱtestimonyȱandȱdidȱnot
contributeȱtoȱtheȱtimeȱpressure,ȱandȱthatȱaȱcontinuanceȱwouldȱhaveȱallowedȱhimȱto
investigateȱthisȱ“crucialȱpiece”ȱofȱnewȱevidence.ȱȱId.ȱatȱ883.ȱȱȱ
ȱȱȱȱȱȱȱ
         InȱdenyingȱCook’sȱrequestȱforȱaȱcontinuance,ȱtheȱdistrictȱcourtȱfocusedȱonȱtheȱageȱof
theȱcase,ȱCook’sȱroleȱinȱshorteningȱtheȱavailableȱtimeȱforȱpreparation,ȱCook’sȱprevious
“machinations”ȱinȱdelayingȱtheȱcaseȱforȱtrial,ȱandȱtheȱinconvenienceȱaȱpostponementȱwould
causeȱtoȱtheȱcourtȱgivenȱitsȱpendingȱcaseȱload.ȱȱAlthoughȱtheseȱareȱacceptable
considerations,ȱseeȱChiappetta,ȱ289ȱF.3dȱatȱ999;ȱWilliams,ȱ576ȱF.3dȱatȱ389,ȱCookȱarguesȱthatȱthe
districtȱcourtȱnonethelessȱabusedȱitsȱdiscretionȱbecauseȱanyȱinconvenienceȱtoȱtheȱcourt
wouldȱhaveȱbeenȱminimalȱwhileȱdenyingȱtheȱcontinuanceȱdirectlyȱprejudicedȱhisȱrightȱto
testify.ȱȱCook’sȱjuryȱreturnedȱguiltyȱverdictsȱatȱalmostȱ5:00ȱp.m.ȱonȱMonday,ȱsoȱtheȱcourt
guessedȱcorrectlyȱthatȱpostponingȱhisȱtestimonyȱuntilȱthatȱmorningȱwouldȱhaveȱpushedȱthe
trialȱintoȱTuesdayȱandȱdelayedȱtheȱstartȱofȱtheȱcourt’sȱnextȱtrial.ȱȱWhateverȱCookȱmightȱthink
aboutȱtheȱsignificanceȱtoȱtheȱcourtȱofȱlosingȱanotherȱdayȱfromȱitsȱschedule,ȱtheȱjudgeȱhad
discretionȱtoȱassessȱtheȱburdenȱonȱhisȱcaseȱloadȱalongȱwithȱanyȱofȱtheȱotherȱrelevantȱfactors.ȱ
SeeȱMiller,ȱ327ȱF.3dȱatȱ601.ȱȱWeȱhaveȱnotedȱthatȱtheȱ“typicalȱreasonsȱtoȱdenyȱaȱcontinuance
areȱthatȱtheȱdefendantȱshortenedȱherȱownȱpreparationȱtimeȱandȱthatȱaȱdelayȱwillȱburdenȱthe
court.”ȱȱWilliams,ȱ576ȱF.3dȱatȱ390.ȱȱCook’sȱfailureȱtoȱmeetȱwithȱhisȱattorneysȱduringȱtheȱtwoȬ
No.ȱ09Ȭ1384                                                                            Pageȱ4


dayȱrecessȱbeforeȱheȱtestifiedȱparallelsȱtheȱdefendant’sȱactionsȱinȱFarr,ȱwhereȱweȱupheldȱthe
denialȱofȱaȱcontinuanceȱinȱlightȱofȱtheȱdefendant’sȱ“obstinateȱbehavior”ȱandȱconsistent
refusalȱtoȱassistȱinȱtheȱpreparationȱofȱhisȱdefense.ȱȱSeeȱ297ȱF.3dȱatȱ656.ȱȱUnlikeȱinȱHeron,
whereȱcircumstancesȱoutsideȱtheȱdefendant’sȱcontrolȱcreatedȱaȱshortageȱofȱtimeȱtoȱprepare,
Cookȱwasȱatȱfaultȱforȱdecidingȱthatȱgoingȱtoȱworkȱwasȱmoreȱimportantȱthanȱkeepingȱhis
appointmentsȱwithȱcounselȱduringȱtheȱtwoȱdaysȱheȱcouldȱhaveȱbeenȱpreparing.ȱȱSeeȱ564ȱF.3d
atȱ883.ȱȱEvenȱifȱaȱcontinuanceȱwouldȱhaveȱcausedȱonlyȱminimalȱdelayȱtoȱtheȱdistrictȱcourt’s
pendingȱtrialȱschedule,ȱgivenȱtheȱamountȱofȱtimeȱthatȱhadȱelapsedȱbetweenȱtheȱindictment
andȱtheȱtrial,ȱtheȱtwoȬdayȱrecessȱduringȱwhichȱCookȱcouldȱhaveȱpreparedȱtoȱtestifyȱifȱheȱhad
optedȱtoȱmissȱaȱdayȱofȱwork,ȱandȱwhatȱtheȱdistrictȱcourtȱperceivedȱasȱCook’sȱhistoryȱof
“machinations”ȱtoȱgameȱtheȱsystem,ȱweȱfindȱthatȱtheȱcourtȱdidȱnotȱabuseȱitsȱdiscretionȱin
refusingȱtoȱgrantȱaȱcontinuance.ȱȱȱȱȱ
ȱȱȱȱȱȱȱȱȱȱ
           ThatȱconclusionȱisȱreinforcedȱbyȱCook’sȱfailureȱtoȱexplainȱhowȱdenyingȱtheȱrequested
continuanceȱprejudicedȱhim.ȱȱCookȱassertsȱthatȱhisȱlackȱofȱpreparationȱprejudicedȱhisȱright
toȱtestify.ȱȱCookȱdidȱtestify,ȱbutȱheȱcontends—withoutȱelaboration—thatȱwithȱmore
preparationȱheȱwouldȱhaveȱbeenȱbetterȱableȱtoȱanswerȱtheȱgovernment’sȱquestionsȱonȱcrossȬ
examination,ȱandȱinȱturnȱtheȱgovernmentȱwouldȱnotȱhaveȱbeenȱableȱtoȱnegativelyȱfocusȱon
hisȱtestimonyȱduringȱitsȱclosingȱargument.ȱȱInȱorderȱtoȱfindȱprejudiceȱweȱrequireȱa
defendantȱtoȱshowȱspecificallyȱwhatȱmaterialȱdifferenceȱaȱcontinuanceȱwouldȱhaveȱmade.ȱ
InȱUnitedȱStatesȱv.ȱVincent,ȱweȱaffirmedȱtheȱdenialȱofȱaȱcontinuanceȱwhereȱtheȱdefendant
claimedȱthatȱheȱneededȱmoreȱtimeȱtoȱexamineȱdiscoveryȱmaterialsȱandȱprepareȱtoȱcrossȬ
examineȱtheȱgovernment’sȱwitnessesȱbutȱ“neitherȱpointedȱtoȱexculpatoryȱevidenceȱheȱwould
haveȱfoundȱinȱtheȱdiscoveryȱnorȱproposedȱadditionalȱquestionsȱheȱwouldȱhaveȱaskedȱthe
government’sȱwitnesses.”ȱȱ416ȱF.3dȱ593,ȱ599ȱ(7thȱCir.ȱ2005).ȱȱHere,ȱsimilarly,ȱCookȱdoesȱnot
explainȱhowȱhisȱtestimonyȱwouldȱhaveȱdifferedȱandȱbenefittedȱhisȱcaseȱifȱheȱhadȱbeen
grantedȱaȱcontinuance.ȱȱHeȱdoesȱnotȱspecifyȱwhatȱanswersȱheȱwouldȱhaveȱgivenȱduringȱthe
government’sȱcrossȬexaminationȱifȱheȱhadȱadditionalȱtimeȱtoȱprepareȱorȱhowȱthoseȱanswers
wouldȱhaveȱpositivelyȱaffectedȱtheȱjury.ȱȱUnderȱVincentȱhisȱunsupportedȱassertionȱof
prejudiceȱisȱinsufficient.ȱȱSeeȱid.ȱȱ
ȱȱȱȱȱȱȱȱȱ
           Accordingly,ȱweȱAFFIRMȱtheȱdistrictȱcourt’sȱjudgment.ȱȱȱȱȱȱȱȱȱȱȱȱȱȱ